Citation Nr: 0817015	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO.  05-26 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to service connection for tinea versicolor 
(claimed as skin symptoms due to an undiagnosed illness).

2.  Entitlement to service connection for hypertension 
(claimed as cardiovascular symptoms due to an undiagnosed 
illness).

3.  Entitlement to service connection for depression due to 
stress.

4.  Entitlement to service connection for degenerative 
arthritis of the right knee and shoulders (claimed as joint 
pain due to an undiagnosed illness).

5.  Entitlement to service connection for pancreatitis 
(claimed as gastrointestinal symptoms due to an undiagnosed 
illness).

6.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

7.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

8.  Entitlement to service connection for abnormal weight 
loss due to an undiagnosed illness.

9.  Entitlement to service connection for sleep disturbances 
(also claimed as neuropsychological symptoms due to an 
undiagnosed illness).

10.  Entitlement to service connection for numbness in the 
legs (claimed as neurological symptoms due to an undiagnosed 
illness).

11.  Entitlement to service connection for muscle pain due to 
an undiagnosed illness.

12.  Entitlement to service connection for degenerative 
arthritis of the left knee (claimed as joint pain due to an 
undiagnosed illness).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to 
October 1976 and from December 1990 to June 1991.  He served 
in Southwest Asia from January 15, 1991 to May 21, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2004 and June 2005 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee.

The issues of service connection for degenerative arthritis 
of the left knee, service connection for pancreatitis 
(claimed as gastrointestinal symptoms due to an undiagnosed 
illness), and service connection for degenerative arthritis 
of the right knee are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Tinea versicolor was manifest in service.  

2.  Hypertension was not manifest in service and is unrelated 
to service; hypertension is a known clinical diagnosis.

3.  Depression was not manifest in service and is unrelated 
to service.  

4.  Degenerative arthritis of the shoulders was not manifest 
in service and is unrelated to service; impingement syndrome 
and osteophytes are known clinical diagnoses.  

5.  The veteran's current headaches are unrelated to service 
and have been attributed to insomnia and depression, which 
are known clinical diagnoses.

6.  There is no current diagnosis of abnormal weight loss of 
record, and the weight loss shown has been related to 
pancreatitis, depression, and alcoholism, which are known 
clinical diagnoses.  

7.  Sleep disturbances were not manifest in service and are 
unrelated to service.  Current sleep problems have been 
attributed to depression and alcoholism, which are known 
clinical diagnoses.

8.  The veteran's current fatigue was not manifest in service 
is unrelated to service.  It has been attributed to 
alcoholism, which is a known clinical diagnosis.  

9.  There is no current diagnosis of numbness in the legs or 
objective indications of chronic disability.   

10.  There is no current diagnosis of muscle pain or 
objective indications of chronic muscle pain disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for tinea versicolor 
are met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

2.  The criteria for service connection for hypertension 
(claimed as cardiovascular symptoms due to an undiagnosed 
illness) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2007).

3.  The criteria for service connection for depression due to 
stress are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).

4.  The criteria for service connection for degenerative 
arthritis of the shoulders (claimed as joint pain due to an 
undiagnosed illness) are not met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1117, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 3.317 
(2007).

5.  The criteria for service connection for headaches due to 
an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

6.  The criteria for service connection for fatigue due to an 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

7.  The criteria for service connection for abnormal weight 
loss due to an undiagnosed illness are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

8.  The criteria for service connection for sleep 
disturbances (also claimed as neuropsychological symptoms due 
to an undiagnosed illness) are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

9.  The criteria for service connection for numbness in the 
legs (claimed as neurological symptoms due to an undiagnosed 
illness) are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

10.  The criteria for service connection for muscle pain due 
to an undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist

VA is required to notify the veteran and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the veteran is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2007); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

Here, the duty to notify was satisfied through February 2004 
and November 2004 letters to the veteran that addressed all 
four notice elements and were sent prior to the initial AOJ 
decisions in this matter.  The letters informed the veteran 
of the evidence required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information, including that in his possession, to the 
AOJ.

The veteran was notified of effective dates for ratings and 
degrees of disability in June 2006.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the veteran concerning effective date or 
degree of disability for the claims are harmless, as service 
connection has been denied thus rendering moot any issues 
with respect to implementing an award.  Also, for the claim 
which has been granted, there is still opportunity for the 
veteran to submit evidence concerning effective date and 
degree of disability, so there is no prejudice concerning it.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records 
from the veteran's first period of service and his 
vaccination certificate from his second period.  The RO 
attempted to obtain service medical records from his second 
period of service, and treatment records from Ft. Campbell 
for shortly thereafter, but no records were obtainable and 
the RO has made a formal finding that the service medical 
records are unavailable.  VA medical records have been 
obtained and a VA examination was conducted in February 2005.  
The representative argues that another VA examination is 
necessary for the veteran's depression, leg numbness, and 
hypertension claims because the February 2005 examination did 
not consider the likelihood of a relationship between these 
conditions and the veteran's service between October 1973 and 
October 1976 or between December 1990 and January 1991.  
However, the evidence does not establish that the veteran 
suffered an event, injury, or disease during service.  As 
discussed below, the service medical record are negative for 
any complaints or findings of hypertension, depression, 
shoulder problems, a headache disorder, fatigue, leg 
numbness, muscle pain, weight loss, or sleep disturbance.  
The veteran has only reported continuity of symptomatology 
with respect to weight loss and depression; however, his 
statements concerning depression are not found to be 
credible, and his weight loss has been shown to be a symptom 
of other diagnosed disorders, and not a disability in and of 
itself.  Accordingly, additional VA examination is not 
warranted.  VA has satisfied its assistance duties.

Any deficiencies in VA's duties to notify or to assist the 
veteran in establishing service connection for tinea 
versicolor are moot, as this decision has established service 
connection.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Pertinent criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A.  §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).  That an 
injury or disease occurred in service is not enough; there 
must be chronic disability resulting from that injury or 
disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service. 38 C.F.R. § 3.303(d) (2007).

Hypertension, arthritis, or organic disease of the nervous 
system may be presumed to have been incurred in service if it 
is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

Under legislation specific to Persian Gulf War veterans, 
service connection may be established for a qualifying 
chronic disability resulting from an undiagnosed illness that 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more during a specific presumption 
period.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317(a)(1)(i) (2007).

The term "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): (A) an undiagnosed 
illness; (B) a medically unexplained chronic multi-symptom 
illness (such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; (C) any diagnosed illness that the 
Secretary determines in regulations prescribed under 
subsection (d) warrants presumptive service-connection.  38 
U.S.C.A. § 1117(a)(2) (West 2002) and 38 C.F.R. § 
3.317(a)(2)(i) (2007).

Service connection for a disability due to an undiagnosed 
illness requires that such disability, by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  See 38 C.F.R. § 
3.317(a)(1)(ii) (2007). There cannot be any affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia Theater of operations 
during the Persian Gulf War.  See 38 C.F.R. § 3.317(c) 
(2007).  If signs or symptoms have been attributed to a known 
clinical diagnosis, service connection may not be provided 
under the specific provisions pertaining to Persian Gulf 
veterans.  VAOPGCPREC 8-98 (Aug. 3, 1998).

In addition, there must be objective indications of a chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such as 
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 C.F.R. § 3.317(a)(1)(b) (2007).  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum 
of a six-month period of chronicity.  38 C.F.R. § 
3.317(a)(2)(3) (2007).

Compensation shall not be paid, however, if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
war; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or events that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Theater of Operations during the 
Persian Gulf war and the onset of the illness; or if there is 
affirmative evidence that the illness is the result of the 
appellant's own willful misconduct or the abuse of alcohol or 
drugs.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(c) 
(2007).  As noted in the Introduction, the veteran served in 
the Southwest Asia Theater of Operations from January to May 
1991.  Therefore, he qualifies for consideration for 
presumptive service connection for disabilities resulting 
from undiagnosed illness or unexplained chronic multi-symptom 
illness.

The Board notes that the veteran's service medical records 
from his second period of service are not available, except 
for his vaccination certificate.  The Court has held that in 
cases where records once in the hands of the government are 
lost, the Board has a heightened obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt rule where applicable.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  The following 
analysis has been undertaken with this heightened duty in 
mind.  

Tinea versicolor

On service entrance examination in September 1973, the 
veteran reported that he would have a rash intermittently in 
the summer.  Examination found a patchy, scaly, nonpruritic 
rash on his upper trunk.  The diagnosis was dermatitis.  
Service medical records dated in October 1973 and August 1975 
show treatment for tinea versicolor.  

Post-service, a November 1991 VA medical record shows that 
the veteran reported that he had had skin lesions on his legs 
since Saudi Arabia.  Tinea versicolor was shown in September 
1998, January 1999, December 2002, and December 2003, and on 
VA examination in February 2005, the veteran had whitish 
spots on his upper chest.  The Board is satisfied that the 
veteran currently has tinea versicolor and that it was 
manifest in service.  There is objective evidence of 
chronicity since service and there is no reason to doubt 
this.  Accordingly, service connection is granted for tinea 
versicolor.  

Hypertension

The available service medical records do not show any 
complaints or findings of hypertension.  Hypertension was not 
shown on service discharge examination in October 1976, at 
which time the veteran's blood pressure was 116/74.  There 
was a blood pressure of 159/99 in April 2003 and hypertension 
is diagnosed in a March 2004 VA medical record.  

The veteran has not reported that he was diagnosed as having 
hypertension during service or that he had symptoms of 
hypertension during service.  Hypertension was first 
diagnosed more than one year after the veteran's separation 
from service, and there is no competent, medical evidence of 
record relating the veteran's hypertension to his active 
service.  Additionally, hypertension is a known clinical 
diagnosis.  Accordingly, the preponderance of the evidence is 
against the claim, and service connection for hypertension is 
not warranted.  



Depression

Service medical records contain no reference to psychiatric 
symptoms or disease.  On VA evaluation in July 1999, the 
veteran had anxiety.  Depression was diagnosed in June 2002 
when the veteran reported a great amount of stress regarding 
his wife after being divorced three months beforehand.  In 
December 2002, the veteran reported depression following his 
divorce earlier that year.  Recurrent major depressive 
episode was reported in December 2003.  At that time, the 
veteran reported that he had been depressed since 1990 after 
the Gulf War.  In the veteran's January 2004 claim, he 
indicated that his depression began in 1992.  

The evidence shows that there is a current diagnosis of 
depression.  However, there is no competent medical evidence 
showing that it was manifest in service or is related to 
service.  Additionally, the veteran has given conflicting 
indications about when his depression started.  In VA 
treatment records dated in June and December 2002, he 
indicated that his depression began after divorcing his wife 
in 2002.  On one occasion in December 2003, he said that his 
depression began in 1990, but was not diagnosed until 2002.  
The veteran's statements made in 2002, when he first sought 
treatment and evaluation, are considered to be more probative 
than his statements made over one year later, which were made 
contemporaneous to when he filed his claim for compensation 
in January 2004.  His statements that his depression began in 
2002 are also found to be credible, in light of the fact that 
despite seeking medical treatment on a regular basis, 
treatment records dated prior to that time showed no 
complaints or findings of depression.  Accordingly, the 
veteran's more recent statements that his depression began 
during or shortly after service are not credible.  

In sum, the service medical records are negative for any 
complaints or findings of depression, the veteran's 
statements regarding continuity of symptomatology since 
service are not credible, and there is no competent medical 
evidence of record relating depression to service.  
Accordingly, the preponderance of the evidence is against the 
claim and service connection for depression is not warranted.  



Degenerative arthritis, shoulders

Available service medical records do not show degenerative 
arthritis of either shoulder.  There were no complaints or 
findings related to the veteran's shoulders during service.  
On service discharge examination in October 1976, clinical 
evaluation of the upper extremities was normal.  The veteran 
was diagnosed as having right shoulder impingement syndrome 
in February 1996.  He had had intermittent right shoulder 
complaints for 2 months at that time.  On VA examination in 
February 2005, x-rays showed right and left shoulder 
osteophyte formation.  

The veteran has not reported that he was diagnosed as having 
any shoulder disorder during service or that he had symptoms 
related to his shoulders during or since service.  A right 
shoulder disorder was first diagnosed in 1996, and 
osteophytes of the shoulders were first shown in 2005.  There 
is no evidence of arthritis of the shoulders within one year 
of the veteran's separation from service, and there is no 
competent, medical evidence of record relating any current 
shoulder disorder to his active service.  Additionally, 
impingement syndrome and osteophytes are known clinical 
diagnoses.  Accordingly, the preponderance of the evidence is 
against the claim, and service connection for a bilateral 
shoulder disorder is not warranted.  

Headaches

A headache is shown in service in February 1974 when acute 
respiratory disorder was assessed.  Other symptoms at the 
time included sore throat, cough, stiff neck, and chest pain 
with cough for 3 days.  The veteran also complained of a 
headache in December 1975, when he was diagnosed as having a 
viral syndrome.  The veteran's neurological status was normal 
on service discharge examination in October 1976.  After 
service, the veteran complained of headaches on VA 
evaluations in January 2004 and March 2004.  On VA evaluation 
in March 2004, the doctor reported an impression of headaches 
due to insomnia and depression.  The veteran complained of 
headaches on VA examination in February 2005.  However, the 
examiner could not substantiate any problem with the 
veteran's headaches and stated that the veteran's complaints 
were subjective.  The examiner stated that the veteran's 
headaches were related to alcoholism, and not to any Gulf War 
condition.  

The evidence shows complaints of headaches during service, 
but these were determined to be symptoms of acute respiratory 
syndrome and a viral syndrome.  There was no diagnosis of a 
headache disorder during service, and the veteran has not 
reported any continuity of symptomatology.  He was first 
diagnosed as having headaches in 2004, several years after 
his separation from service.  The only competent medical 
evidence of record relates the veteran's headaches to his 
alcoholism, depression, and insomnia, and not to his active 
service.  Additionally, alcoholism, insomnia, and depression 
are known clinical diagnoses.  Accordingly, the preponderance 
of the evidence is against the claim, and service connection 
for headaches is not warranted.  

Abnormal weight loss

The veteran's service medical records do not contain any 
complaints or diagnoses relating to abnormal weight loss.  On 
VA evaluation in June 2002, he complained of abdominal pain, 
poor appetite, and depression related to the break up of his 
marriage.  He stated that he had lost 20 pounds over the past 
5 months.  The impressions were pancreatitis and depression.  
In March 2004, the veteran stated that he had been losing 
weight since he came back from Desert Storm.  On VA 
examination in February 2005, the veteran complained of 
weight loss.  The examiner indicated that this was subjective 
and that he believed the veteran's weight loss was related to 
alcoholism and not related to any Gulf War condition.

There is no evidence of abnormal weight loss in service.  The 
veteran's weight loss has been shown to be a symptom of other 
diagnosed disorders, including pancreatitis, depression, and 
alcoholism.  No competent medical evidence indicates that it 
is due to service or to an undiagnosed illness.  Instead, the 
evidence shows weight loss due to pancreatitis, depression, 
and alcoholism, which are known clinical diagnoses.  In light 
of the above, the preponderance of the evidence is against 
the claim, and service connection for abnormal weight loss is 
not warranted.  

Sleep disturbances

Service medical records do not show sleep problems.  On VA 
evaluation in April 2003, the veteran reported difficulty 
sleeping and the assessment was depression.  In December 
2003, the veteran reported poor sleep. The impression was 
major depressive episode.  In January 2004, the veteran 
reported that he was not sleeping.  The impression was 
depression.  In March 2004, the veteran complained of 
difficulty sleeping and the impression was depression.  On VA 
examination in February 2005, the veteran reported sleep 
disturbance.  The examiner stated that this was subjective 
and that he could not substantiate it.  The examiner felt 
that the veteran's sleep disturbance was related to his 
alcoholism and not to any Gulf War condition.

There was no diagnosis of a sleep disorder during service, 
and the veteran has not reported any continuity of 
symptomatology.  Further, there is no competent medical 
evidence of record relating any current sleep disorder to the 
veteran's active service.  The veteran's sleep problems in 
2003 and 2004 were reported as a symptom of his depression.  
The sleep disturbance he reported in February 2005 was 
related to his alcoholism.  His sleep problems have been 
attributed to known clinical diagnoses.  Accordingly, service 
connection is not warranted for sleep disturbances.  

Fatigue

Fatigue is not reported in service medical records.  On VA 
examination in February 2005, the veteran complained of and 
appeared to be fatigued.  However, the examiner detected what 
he felt was alcohol on the veteran's breath and noted that 
the veteran was drinking and taking many medications.  The 
examiner did not think that the veteran had a separate 
fatigue condition or that he had a problem with fatigue 
syndrome from exposure to anything in the Gulf War.  He felt 
that the veteran had fatigue due to alcoholism and not 
related to any Gulf War condition.  

There was no diagnosis of chronic fatigue syndrome or any 
fatigue disorder during service, and the veteran has not 
reported any continuity of symptomatology.  Further, there is 
no competent medical evidence of record relating any current 
disorder manifested by fatigue to the veteran's active 
service.  In essence, it appears that the veteran is 
currently disabled by fatigue.  However, he does not have a 
fatigue disorder which was manifest in service or which has 
been related to service.  Instead, he has fatigue which has 
been attributed to alcoholism, which is a known clinical 
diagnosis.  In light of the above, service connection is not 
warranted for fatigue on a direct or presumptive basis.

Leg numbness 

Leg numbness is not shown in service medical records.  The 
veteran complained of numb legs on VA evaluation in November 
1991.  Clinical evaluation appeared to be normal, and the 
diagnosis was numb legs.  VA treatment records showed normal 
neurological evaluation during hospitalization in June 2002.  
Motor examination was normal, and sensation was grossly 
intact.  On VA examination in February 2005, the veteran 
complained of a neurological condition.  He had a full range 
of motion of all muscle groups and joints, and 5/5 strength.  
His complaint was found to be subjective, and the examiner 
could not substantiate any findings.  

In essence, there is no current diagnosis of a leg numbness 
disorder.  The November 1991 revealed no abnormal clinical 
findings, but rather merely a diagnosis based on history, 
which is not competent evidence of a leg numbness disorder.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Additionally, 
neurological evaluation was normal in June 2002, and the 
examination in February 2005 did not reveal any objective 
indications of chronic disability.  

Without proof of one or more signs or symptoms of undiagnosed 
illness, here, leg numbness; proof of objective indications 
of a chronic disability; or proof that the chronic disability 
is the result of undiagnosed illness, the Board cannot find a 
basis to grant service connection for leg numbness.  Stated 
differently, because the objective evidence establishes that 
the veteran does not have any disability manifested by leg 
numbness, the claim must be denied.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (Court stated 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability," and held "[i]n the absence of 
proof of a present disability[,] there can be no valid 
claim"); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 
(1992).  Further, there is no competent evidence of a current 
disorder manifested by leg numbness related to any in-service 
disease or injury.  See 38 U.S.C.A. § 1110 (West 2002) 38 
C.F.R. § 3.303 (2007); Brammer, supra.  The preponderance of 
the evidence is against the claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1991).


Muscle pain

Service medical records do not contain any complaints or 
diagnoses of muscle pain.  The veteran was seen for thoracic 
and back pain in December 1995 and the impression was viral 
upper respiratory infection causing cough causing 
musculoskeletal pain and fever.  The veteran complained of 
muscle pain on VA examination in February 2005, but the 
examiner examined him and found him to have a full range of 
motion and 5/5 strength in all muscle groups.  Range of 
motion was not limited by pain.  The examiner indicated that 
the veteran's muscle pain was a subjective finding that the 
examiner could not substantiate.  No diagnosis was reported.

The evidence does not show a current muscle pain disability.  
The December 1995 treatment showed that the complaint was due 
to viral upper respiratory infection.  No disability was 
found on VA examination in February 2005, and there were no 
objective indications of chronic disability.  

Without proof of one or more signs or symptoms of undiagnosed 
illness, here, muscle pain; proof of objective indications of 
a chronic disability; or proof that the chronic disability is 
the result of undiagnosed illness, the Board cannot find a 
basis to grant service connection for muscle pain.  Stated 
differently, because the objective evidence establishes that 
the veteran does not have any disability manifested by muscle 
pain, the claim must be denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (Court stated "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability," and held "[i]n the absence of proof of a present 
disability[,] there can be no valid claim"); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Further, there is 
no competent evidence of a current disorder manifested by 
muscle pain related to any in-service disease or injury.  See 
38 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2007); 
Brammer, supra.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).


ORDER

Service connection for tinea versicolor is granted.  

Service connection for hypertension (claimed as 
cardiovascular symptoms due to an undiagnosed illness) is 
denied.

Service connection for depression due to stress is denied.

Service connection for degenerative arthritis of the 
shoulders (claimed as joint pain due to an undiagnosed 
illness) is denied.

Service connection for headaches due to an undiagnosed 
illness is denied.

Service connection for fatigue due to undiagnosed illness is 
denied.

Service connection for abnormal weight loss due to an 
undiagnosed illness is denied.

Service connection for sleep disturbances (also claimed as 
neuropsychological symptoms due to an undiagnosed illness) is 
denied.

Service connection for numbness in the legs (claimed as 
neurological symptoms due to an undiagnosed illness) is 
denied.

Service connection for muscle pain due to an undiagnosed 
illness is denied.


REMAND

Pancreatitis

The veteran has complained of gastrointestinal symptoms since 
shortly after his separation from service, which were 
documented in February 1992.  An upper gastrointestinal study 
in March 1992 showed diverticulum in the second portion of 
the duodenum.  In March 1992, he gave a history of stomach 
pain for one year, placing the onset of his symptoms during 
service.  Current diagnoses include diverticulosis and 
pancreatitis.  An examination is necessary to determine 
whether the veteran has any current gastrointestinal disorder 
that is related to service.  38 C.F.R. § 3.159.  

Knees

A January 1974 service medical record shows that the veteran 
hurt his left knee and had physical therapy.  A week later, 
he had a full range of motion and no edema or crepitus, and 
drawer and McMurray's were negative.  The veteran suffered 
trauma to the lower legs in June 1974.  There was no evidence 
of crepitus or effusion.  

Post-service, the veteran complained of knee swelling in July 
1986.  There was effusion but X-rays were normal.  In 
February 1996, there was joint fluid in the right knee.  On 
VA evaluation in April 2001, the veteran indicated that he 
had had left knee pain and swelling for many years.  The 
impression was osteoarthritis with effusion.  In May 2001, he 
had left knee fluid.  X-rays of his knees on VA examination 
in February 2005 revealed bilateral medial compartment 
narrowing.  An examination is necessary to determine whether 
the veteran's current knee disabilities are related to 
service.  38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any 
additional VA medical records related 
to the veteran's knees or 
gastrointestinal problems, dated since 
June 2004.  

2.  Thereafter, schedule the veteran 
for a VA orthopedic examination.  
Provide the examiner with the claims 
file for review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide diagnoses 
for all right and left knee disorders 
found to be present.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current left or right 
knee disorder had its onset during 
active service or is related to the 
left knee problems the veteran had in 
service in January 1974, and/or the 
injury he suffered to his lower 
extremities in June 1974.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Schedule the veteran for a VA 
gastrointestinal examination.  Provide 
the examiner with the claims file for 
review in conjunction with the 
examination.  All necessary special 
studies or tests are to be 
accomplished.  

The examiner should provide diagnoses 
for all gastrointestinal disorders 
found to be present, i.e., 
pancreatitis, diverticulitis, etc.  

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (a probability of at least 50 
percent) that any current 
gastrointestinal disorder had its onset 
during active service or is related to 
any in-service disease or injury.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

4.  Finally, again consider the 
veteran's pending claims in light of 
any additional evidence added to the 
record.  If the benefits sought on 
appeal remain denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


